Exhibit 10.1

Picture 1 [bgs20190330ex101b1e568001.jpg]

 

[FORM OF] PERFORMANCE SHARE AWARD AGREEMENT

(this “Agreement”)

(20[__] to 20[__] Long-Term Incentive Awards)

B&G Foods, Inc. (“B&G Foods” or the “Company”) hereby grants to you, a
Performance Share Award with respect to the Company’s Common Stock, par value
$0.01 per share (the “Common Stock”), pursuant to the B&G Foods Omnibus
Incentive Compensation Plan (as amended, supplemented or otherwise modified from
time to time, the “Plan”) and subject to the terms and conditions set forth
below.  Unless otherwise defined herein, capitalized terms shall have the
meanings assigned to them in the Plan.

1.          General Grant Information.

(a)         Performance Share:  A “Performance Share” is a share of Common Stock
used as settlement for Performance Share Award.

(b)         Date of Grant:  [___________].

(c)         Target Number of Performance Shares:  The target number of
Performance Shares (the “Target Number”) is set forth on the cover page to this
Agreement and is incorporated herein by reference. The actual number of
Performance Shares earned, if any, will be determined based on the table set
forth in Section 2(b) below and subject to the limitations set forth in this
Agreement.

(d)         Performance Period:  Fiscal year 20[__] through fiscal year 20[__].

2.          Performance Conditions to Performance Share Award.

(a)         Performance Measure:  Excess Cash (which is defined for purposes of
this Agreement as adjusted EBITDA (before taking into account accruals for
long-term incentive awards and other stock-based compensation) less Cash
Interest Payments less Cash Income Tax Payments less Tax Withholding Payments
for Share-based Compensation less Capital Expenditures less Dividends
Paid).  For purposes of calculating Dividends Paid, the dividend rate shall be
deemed to be the existing dividend rate as of the date hereof of $0.[___] per
share of Common Stock per quarter, such that when calculating Dividends Paid for
any given dividend payment during the Performance Period, Dividends Paid shall
be calculated by multiplying $0.[___] per share of Common Stock times the actual
number of shares of Common Stock outstanding as of the applicable record date
for such dividend payment.

(b)         Performance Shares Earned:  The number of Performance Shares earned
will be based on the Excess Cash achieved by B&G Foods through the Performance
Period as determined by the Committee and indicated in the table below.  As
indicated by the table below, no Performance Shares will be earned if results
are less than the Performance Measurement Threshold.  Results at the Performance
Measurement Threshold will generate an award of Performance Shares equal to
[50]% of the Target Number; results at the Performance Measurement Target will
generate an award of Performance Shares equal to [100]% of the Target Number;
and Results at the Performance Measurement Maximum will generate an award of
Performance Shares equal to [200]% of the Target Number, which is the maximum
number of Performance Shares that can be earned pursuant to this Agreement.  The
number of Performance







--------------------------------------------------------------------------------

 



 

Shares earned between (1) the Performance Measurement Threshold and the
Performance Measurement Target, and (2) the Performance Measurement Target and
the Performance Measurement Maximum will be determined by linear interpolation
of the chart below.

Performance
Measurement

    

Excess Cash

    

Performance Shares
Earned as a
Percentage of Target
Number

 

 

 

 

 

Below Threshold

 

Less than $[__________]

 

0%

 

 

 

 

 

Threshold

 

$[__________]

 

[50]%

 

 

 

 

 

Target

 

$[__________]

 

[100]%

 

 

 

 

 

Maximum

 

$[__________]

 

[200]%

 

 

 

 

 

 

3.          Settlement of Performance Share Award.  As soon as practicable after
the determination by the Committee, but in no event later than March 15, 20[__],
B&G Foods will deliver to you one share of Common Stock for each Performance
Share earned by you, if any, as determined by the Committee in accordance with
Section 2 of this Agreement and subject to Sections 4, 5 and 6 below.  Any
fractional Performance Shares will be rounded down to the nearest whole
Performance Share.

4.          Effect of Termination of Employment.  You must remain an employee of
B&G Foods until the end of the Performance Period in order to be entitled to any
payment pursuant to this Award, except as provided in Section 5 hereof and
except as follows.  If your employment with B&G Foods ends during the
Performance Period on account of your separation from service (i) due to your
termination by the Company without Cause, (ii) due to your retirement at age 62
or older, (iii) due to your retirement at age 55 or older provided that you have
completed at least 10 years of service with the Company or any company or
division acquired by the Company, or (iv) because you die or become Disabled,
then after the Performance Period, you (or in the event of your death, your
estate) will be entitled to a pro rata portion of the number of Performance
Shares, if any, you would have received in accordance with Section 2(b) above
had you remained employed until the end of the Performance Period.  The pro rata
portion will be based on the number of full months in the Performance Period
during which you were actively employed as compared to the total number of
months in the Performance Period.

5.          Effect of Change of Control.  If a Change in Control should occur
during the Performance Period, the Performance Share Award granted herein will
terminate.  However, upon the Change in Control, you will be entitled to receive
a pro rata portion of the shares of Common Stock with respect to the Target
Number covered by this Agreement without regard to the extent to which the
performance conditions of Section 2 have been satisfied.  The pro rata portion
will be based on the number of full months in the Performance Period during
which you were actively employed preceding the Change in Control as compared to
the number of months in the Performance Period.

6.          Other Conditions of Plan Apply; Negative Discretion.  This
Performance Share Award is subject to all of the terms and conditions of the
Plan, including but not limited to the provisions (i) relating to the
Committee’s right to exercise Negative Discretion without your consent, if and
when it deems appropriate, to reduce or eliminate the amount of the Performance
Share Award earned for the Performance Period if, in the Committee’s sole
judgment, such reduction or elimination is appropriate, and (ii) relieving the
Company of any obligation to issue shares of Common Stock until all applicable
securities laws have been complied with.  Any inconsistency between this
Agreement and the Plan will be resolved in favor of the Plan.  The Plan is
administered and interpreted by the Committee, whose determinations are final
and binding on all persons concerned.





- 2 -

--------------------------------------------------------------------------------

 



 

7.          Taxes and Tax Withholding.  You will have taxable income in the
amount of the fair market value of any shares of Common Stock paid to you under
this Agreement. Notwithstanding any action the Company takes with respect to any
or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains your responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting, or payment of Performance Shares in
respect of, this Performance Share Award or the subsequent sale of any
Performance Shares acquired; and (b) does not commit to structure this
Performance Share Award to reduce or eliminate your liability for Tax-Related
Items.  B&G Foods will withhold an amount of Performance Shares sufficient to
satisfy federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Agreement.  B&G Foods will satisfy such tax requirements by withholding
shares of Common Stock with a sufficient dollar value (based on the price of
shares of Common Stock at the time of the withholding), provided that the dollar
value of the stock withheld may not exceed minimum statutory withholding
requirements.

8.          No Employment Contract.   This Agreement is not an employment
contract, and it does not create or evidence any right to continued employment
by B&G Foods.  Unless you have a separate, specific agreement, in writing,
expressly on the subject, you remain employed at will, which means that either
you or B&G Foods can terminate your employment at any time.

9.          No Guarantee of Future Awards.  This Agreement in no way guarantees
you the right to or expectation that you may receive similar awards with respect
to any other similar performance period which the Committee may, in its
discretion, establish and as to which the Committee may elect to grant awards
under the Plan.

10.        No Rights as Stockholder.  You will not be considered a stockholder
of the Company with respect to the shares of Common Stock covered by this Award
unless and until shares of Common Stock are duly issued to you in settlement of
this Award.

11.        Transfer Restrictions.  You may not sell, give or otherwise transfer
any interest in the Award granted to you under this Agreement, other than by
will or by the laws of descent and distribution.  Upon any such attempt by you
or your successor in interest after your death, the Award granted to you under
this Agreement may immediately become null and void and of no further validity,
at the discretion of the Committee.

12.        Governing Law.  To the extent that federal laws do not otherwise
control, the validity and construction of this Agreement shall be governed by,
and this Agreement shall be construed and enforced in accordance with, the laws
of the State of Delaware, but without giving effect to the choice of law
principles thereof.

13.        Electronic Delivery and Acceptance. You hereby consent and agree to
electronic delivery of any Plan documents, proxy materials, annual reports and
other related documents. You hereby consent to any and all procedures that the
Company has established or may establish for an electronic signature system for
delivery and acceptance of Plan documents (including documents relating to any
programs adopted under the Plan), and agree that your electronic signature is
the same as, and shall have the same force and effect as, your manual
signature.  You hereby consent and agree that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.

14.        Data Privacy. You hereby acknowledge and consent to the collection,
use, processing and transfer of personal information and data as described in
this Section 14.  You are not obliged to consent to such collection, use,
processing and transfer of personal information and data.  However, failure to
provide the consent may affect your ability to participate in the Plan.  The
Company holds certain





- 3 -

--------------------------------------------------------------------------------

 



 

personal information and data about you, that may include, without limitation,
your name, home address and telephone number, date of birth, social security
number or other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of Common Stock, or details of all options,
performance shares, restricted stock units or any equity-based grants awarded,
canceled, purchased, vested, or unvested, for the purpose of managing and
administering the Plan (“Data”).  The Company and/or its subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
and/or any of its subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan.  These recipients may be located throughout the world,
including the United States.  You authorize them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
your behalf to a broker or other third party with whom you may elect to deposit
any shares of Common Stock acquired pursuant to the Plan.  You may, at any time,
review Data, require any necessary amendments to it or withdraw the consents
herein in writing by contacting the Company; however, withdrawing consent may
affect your ability to participate in the Plan.

15.        Section 409A Compliance.  This Agreement and all payments and
benefits provided hereunder are intended to be exempt from or otherwise comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the provisions of this Agreement will be administered, interpreted and
construed accordingly.  Each payment or benefit provided pursuant to this
Agreement shall be deemed to be a separate payment for purposes of Section 409A
of the Code.  Any amount under this Agreement that is due upon a termination of
employment shall not be paid unless such termination constitutes a “Separation
from Service” as described in Treasury Regulation Section
1.409A-1(h).  Notwithstanding anything set forth in the Plan or this Agreement
to the contrary, if by reason of you being a “Specified Employee” (as described
in Treasury Regulation Section 1.409A-1(i)) at the time of such Separation from
Service, any payment under this Agreement would be subject to any tax, interest
or penalty imposed under Section 409A of the Code if such amount were paid or
delivered to you within six months after such Separation from Service, then such
amount shall not be paid or delivered to you until the earlier of (i) the date
which is six months and one day after the date of your Separation from Service
or (ii) the 10th business day following your death (either such date, the
“Delayed Payment Date”).  All such amounts that would, but for the foregoing,
become payable or deliverable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date without interest. 
Notwithstanding the foregoing or any other provision of the Plan or this
Agreement, neither the Company nor any Subsidiary or other affiliate of the
Company shall have any liability or obligation with respect to any taxes or
other penalties that may be imposed with respect to this Agreement or the
payments and benefits provided pursuant hereto, whether under Section 409A of
the Code or otherwise.

16.        Acceptance; Counterparts.  This Agreement may be executed in one or
more counterparts all of which together shall constitute but one instrument.  By
pressing “I accept” you agree to accept the Performance Share Award, and will be
deemed to have executed this Agreement.

B&G FOODS, INC.

    

YOU

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

You will be deemed to have executed this

 

Title:

 

Agreement by clicking “I accept”

 

- 4 -

--------------------------------------------------------------------------------